DETAILED ACTION
Allowable Subject Matter
Claims 20-35 and 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 22, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the lower electrode includes, under the light emitting region of the light emitting layer, a first part, a second part and a third part, the second part being between the first part and the third part, and the third part being closer to the bank than the first part, wherein a thickness (L2) of the second part of the lower electrode is less than a thickness (L1) of the first part of the lower electrode and a thickness (L3) of the third part of the lower electrode, wherein an upper surface of the lower electrode is curved upward from the first part toward the third part via the second part, and wherein a lower surface of the lower electrode has such a shape that a difference between a distance from the substrate to the second part and a difference between a distance from the substrate to the third part is smaller than a difference between the thickness (L2) of the second part of the lower electrode and the thickness (L3) of the third part of the lower electrode in combination with the remaining limitations called for in claim 22.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 22. Therefore, claim 22 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 20-21, 23-35 and 40-43 are also allowed as they depend from an allowed base claim.
	The closest prior art is Lee et al. (2019/0341430) as applied in the office action mailed 3/23/22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        August 17, 2022